Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been fully considered but are not persuasive. 
	Applicant’s argues:
The tern "commercial vehicle" is a synonym for a utility vehicle and is a well-known technical term in the field. Commercial vehicles shall be distinguished from passenger vehicles as it is for example clearly defined in Wikipedia (see entry "commercial vehicle," <https://en.wikipedia.org/wiki/Commercialvehicle>).

Therefore, the adjective "commercial" does not necessarily relate to a particular use of a given vehicle (e.g., for commercial purposes), but instead is an established term in the technical field differentiating between different types of vehicles. Accordingly, the term is not indefinite, and Applicant respectfully requests withdrawal of the rejection of claim 19.

Applicant is reminded that the claim comprising the term “commercial vehicle” is an apparatus claim and an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). Applicant appears to argue that the term “commercial vehicle” relates to a class of vehicles that therefore inherently relates to structure. However the wikipedea go on to define the “commercial vehicle” in terms of use:
The United States defines a "commercial motor vehicle" as any self-propelled or towed vehicle used on a public highway in interstate commerce to transport passengers or property when the vehicle:
1. has a gross vehicle weight rating of 4,536 kg (10,001 pounds) or more
2. Is designed or used to transport more than 8 passengers (including the driver) for compensation;
3. Is designed or used to transport more than 15 passengers, including the driver, not used to transport passengers for compensation;
4. Is used in transporting material found by the Secretary of Transportation to be hazardous.[1]

By Applicant’s very definition, the term “commercial vehicle” does NOT distinguish between structure but rather requires an inquiry of whether compensation is being exchanged, see definition sections 2 and 3 above. The same vehicle used to transport 8 people NOT for compensation would NOT be classified as a commercial vehicle however once the vehicle charges compensation, it becomes a commercial vehicle. This makes the claim term indefinite. 
Applicant should positively recite the intended and desired structure of the vehicle intended to be added to the claim. 
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters  have been used to designate different parts (read the different components located in respective branches). See Figure below in regard to the same reference numbers being used to represent different components of different branches (parts 3-7 and 9-11). It is suggested Applicant use a, b, c, etc ie. 10a, 10b, 10c to distinguish said different components. 

    PNG
    media_image1.png
    564
    566
    media_image1.png
    Greyscale

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation(s):
Charging unit;
Switching unit; 
Storage unit(s).
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim(s) limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation(s):
Charging unit = 5;
Switching unit = 6;
Storage unit(s) = 7.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13-15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11
	The claim limitation “one or more storage units” (and further recites “to enable redundant electric power”) however the Specification discloses that the claimed “redundant electric power” is provided by the presence of a plurality of “storage units”. See spec. para. 25 (below)
[0025] Each of the storage units 7 or a subset thereof may comprise one or more terminals to connect vehicle components 10, 11 to the respective storage unit(s) 7. The vehicle components 10, 11 may relate to safety relevant vehicle components 10 and other vehicle components that consume the stored power. As a result, a safety relevant vehicle component 10 can be connected different storage units 7 so that even in case of a malfunctioning of one or some of the storage units 7, the power supply to the safety relevant vehicle component 10 can still be maintained. Even if one storage unit 7 is down, the logic circuits 5, 8 will replace the “missing” power through the other storage units 7 connected to the vehicle component 10. Hence, a safe power supply can be maintained up to a needed level.

	Furthermore, the claim 11 limitation “wherein the at least one vehicle component is connectable to at least two of the storage units” is inconsistent with the previously claimed “one or more storage units” as it contradicts the purported option of “one”. 

	The claim limitation “wherein the at least one vehicle component is connectable to at least two of the storage units to enable redundant electric power supply” is incomplete and confusing. The claimed “connection” is via the respective storage unit, power management unit, and vehicle power network and should be claimed as such. The claim improperly purports to claim a direction connection between the vehicle component and storage units further confused by use of narrative language “to enable redundant electric power” which is only achieved by the presence of the plurality of storage units, while the claim attempts to claim an embodiment of a single storage unit (“one [or more] storage units”), further adding to the unclarity. 
	
The claim limitation “wherein the one or more storage units are configured to provide different voltage levels at the output terminals” is unclear. Applicant is reminded that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). The claim limitation presented above is in improper narrative form because it fails to recite the particular structure to achieve the desired function of “different voltage levels”. Furthermore, the function itself is unclear. It is not clear whether the function of “provide different voltage levels at the output terminals” is intended to mean a configuration of where a single terminal produces more than one output voltage or whether it is intended to mean that each respective terminal produces a different voltage level. Again it is noted that the disclosure does not provide ANY structure to perform the claim “different voltage levels”. Applicant assigns the narrative “provide different voltage levels” to the “storage unit” however there is no structure given as to how the voltage is changed between the terminals and the storage cell 9 nor the relationship of “different voltage levels” between the terminals. 


The claim will be examined as best understood:

11. A system for providing redundant electric power to at least one vehicle component, comprising: 
at least one power management unit connectable to a vehicle power network; and 
a plurality of storage units coupled to the at least one power management unit for receiving electric power to be stored in the plurality of storage units and for delivering power between said storage units to enable redundant electric power supply,
wherein the at least one vehicle component is connectable to at least two of the plurality of storage units to enable a redundant electric power supply through said at least one power management unit and vehicle power network, wherein the plurality of storage units each comprise output terminals for connecting vehicle components, wherein the plurality of storage units are configured to provide each respective terminal with a different voltage level
a charging unit for providing a charging power to the one or more storage units, 
a switching unit for interrupting a connection to one or more of the storage units; and 
a logic circuit for controlling the charging unit and

Regarding claims 11 and 20
The term “and/or” is confusing and unclear. It is unclear whether “and” or “or” is intended and it is noted that the two terms (“and” and “or”) having different meanings making it imperative to know which term is intended in order to understand the metes and bounds of the claim.  Applicant is advised to select EITHER “and” or “or”, but not both.  The claim will be examined as best understood wherein “and/or” is taken to mean “or”.

Claim 19
	Use of the term “commercial vehicle” is indefinite. See arguments above. 
It is unclear what structure, if any, is intended by the limitation “commercial” noting that the use of the vehicle, whether for personal or commercial use, is not germane to patentability. Furthermore, the same vehicle could be used for either or both commercial or personal use. As such, there is no physical or structure difference in regard to the “use” of the vehicle. The claim limitation will be examined as best understood as “vehicle”.

Claim 20
	See arguments above in regard to claim 11, addressing the same issues of the claim term “one or more storage units”. 

Claim 20 will be examined as best understood:
20. A method for providing redundant electric power to at least one vehicle component, comprising: 
managing a power supply by at least one power management unit connectable to a vehicle power network, wherein power is supplied to and stored bya plurality of storage units coupled to the at least one power management unit; and 
providing power to the at least one vehicle component by at least two of the plurality of storage units to enable a redundant electric power supply, wherein the one or more storage units comprises output terminals for connecting vehicle components, and wherein the plurality of storage units are configured to provide each respective terminal with a different voltage level 
where the at least one power management unit comprises: 
a charging unit for providing a charging power to the one or more storage units, 
a switching unit for interrupting a connection to the plurality of storage units, and 
a logic circuit for controlling the charging unit and

Allowable Subject Matter
	Claims 1-10, 12, 16, and 17 would be allowable if re-written as provided above to overcome the 112 rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836